CASSEL, Judge
(concurring):
I concur completely with the holding of the principal opinion and the narrow rationale for it, except to the extent that it indicates that the legislative history does not envision a paternalistic attitude by the supervisory court — the Court of Military Appeals. The statutory scheme clearly envisions such a role for that Court. Any legitimate criticism of actions taken because of excess on the part of the Court in the exercise of that role should be given proper consideration — by the Court of Military Appeals, itself, and by Congress (by logical extension this would apply after 1 August 1984, to the U.S. Supreme Court’s consideration of the actions of the Court of Military Appeals).